ATCH11   Unit: U05P   [02-28-12 19:51:20] PGT: MILES1 GALLEYS
                                                                �


                      Cite as: 565 U. S. ––– (2011)                 1

                      Statement of Ginsburg, J.

SUPREME COURT OF THE UNITED STATES
                              No. 11A762



 AMERICAN TRADITION PARTNERSHIP, INC., fka

   WESTERN TRADITION PARTNERSHIP, INC.,

     et al. v. STEVE BULLOCK, ATTORNEY

        GENERAL OF MONTANA, et al.

                   on application for stay

                          [February 17, 2012]
   The application for stay presented to Justice Kennedy and
by him referred to the Court is granted, and the Montana Su­
preme Court’s December 30, 2011, decision in case No. DA 11–
0081, is stayed pending the timely ﬁling and disposition of a peti­
tion for a writ of certiorari. Should the petition for a writ of
certiorari be denied, this stay shall terminate automatically. In
the event the petition for a writ of certiorari is granted, the stay
shall terminate upon the issuance of the mandate of this Court.
   Statement of Justice Ginsburg, with whom Justice Breyer
joins, respecting the grant of the application for stay.
   Montana’s experience, and experience elsewhere since this
Court’s decision in Citizens United v. Federal Election Comm’n,
558 U. S. ––– (2010), make it exceedingly difﬁcult to maintain that
independent expenditures by corporations “do not give rise to
corruption or the appearance of corruption.” Id., at ––– (slip op.,
at 42). A petition for certiorari will give the Court an opportu­
nity to consider whether, in light of the huge sums currently
deployed to buy candidates’ allegiance, Citizens United should
continue to hold sway. Because lower courts are bound to follow
this Court’s decisions until they are withdrawn or modiﬁed, how­
ever, Rodriguez de Quijas v. Shearson/American Express, Inc.,
490 U. S. 477, 484 (1989), I vote to grant the stay.